DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 1 includes the limitation “two opposing ends and a thereof,” which is an incomplete statement and leaves in question what element of the claims is missing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 2014/0374451) in view of Hernandez (US 2015/0288407) and Lawrence et al. (US 7942293, hereinafter Lawrence’).
Coleman discloses an interchangeable-on-demand article for retaining multiple and different materials on a user's wrist, said article comprising: i) a wristband (30) that is removable from a user's wrist or forearm having two opposing ends, wherein said opposing ends each comprise components (44s) for connection therebetween to for a circular shape of said wristband (see Figs. 22, 23 for example), and wherein said wristband also comprises a connection means (para 0045) present on the top side of said wristband when formed as a circular shape for detachable attachment with a platform for retention of materials; and ii) at least one platform for retention of materials (22) comprising a connection means complementary to said connection means of said wristband for secure and reliable attachment thereto (para 0045); wherein said wristband connection means and said at least one platform connections contact each other for secure and detachable attachment; and wherein said platform may be removed from said wristband and replaced by a different platform without having to 
However, Hernandez teaches a similar device wherein the wristband connection means (28/30) is taught to be equivalently interchangeably either hook and loop fasteners like those taught by Coleman, or magnetic connection means (para 0027) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to replace hook and loop strap-end fasteners taught by Coleman with the magnetic strap-end fasteners taught by Hernandez, in light of Hernandez expressly teaching the equivalence thereof (para 0027).
Further, Lawrence teaches a similar device wherein the mechanically interacting clamp mechanism (dovetail 30) is replaceable with magnetics to attach the storage platform to the hand/wrist attachment strap as claimed (col. 6, ll. 45-51).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to replace the mechanically interacting clamp mechanism taught by Lawrence with the magnets taught by Coleman as modified above, in light of Lawrence expressly teaching doing so as a means of connection (col. 6, ll. 4-51).
Coleman as modified above further discloses said at least one platform is of any type for materials retention purposes is a plate or bowl (Figs. 10-12); said at least one platform is a bowl with an extended lip (see Fig. 11); said at least one platform is a plate (see Fig. 12); said plate exhibits magnetic retention power of metal materials placed thereon (para 0045); more than one platform is present thereon said article and one of .

Response to Arguments

Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Coleman nor Lawrence teaches magnetic connection means between the wrist strap and the attached accessories as claimed. This argument has been considered, however is not persuasive in light of Lawrence expressly teaching using magnetic connection means to attach accessories to a wrist strap (col. 6, ll. 45-51).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 23, 2022